Citation Nr: 0739991	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability evaluation greater than 
30 percent for multiple sclerosis.



REPRESENTATION

Appellant represented by:	David K. Smith, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from August 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the veteran's claim for 
a disability evaluation greater than 30 percent for multiple 
sclerosis.  The veteran disagreed with this decision in July 
2003.  He perfected a timely appeal on this claim in August 
2003.

In August 2005 and November 2006, the Board the veteran's 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.



FINDING OF FACT

Without good cause, the veteran failed to report for multiple 
VA examinations scheduled for the purpose of determining the 
current nature and severity of his service-connected multiple 
sclerosis.



CONCLUSION OF LAW

The veteran's failure to report for VA examinations deemed 
necessary to determine the current severity of his service-
connected multiple sclerosis requires that his claim for a 
disability evaluation greater than 30 percent for multiple 
sclerosis must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence 
showing that his service-connected multiple sclerosis had 
worsened and noted other types of evidence the veteran could 
submit in support of his claim.  The veteran was informed of 
when and where to send the evidence.  He also was advised 
that he was being scheduled for VA examination and of the 
consequences for failing to report for such examination.  
After consideration of the contents of this letter, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in April 2003, September 2005, 
and in November 2006, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the January 2003 letter was issued before the July 2003 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the veteran's claim for 
a disability evaluation greater than 30 percent for multiple 
sclerosis is being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has failed to report for VA examinations in 
August, November, and September 2005, January 2006, and in 
May and June 2007, and has not shown good cause for his 
failure to report for these examinations.  Letters from the 
RO dated in April 2003, September 2005, and November 2006, as 
well as the June 2006 and July 2007 supplemental statements 
of the case (SSOC's), and the Board's August 2005 and 
November 2006 remands, all informed him that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
The April 2003, September 2005, and November 2006 letters 
from the RO also afforded the veteran the opportunity to 
reschedule a VA examination, but he failed to respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2007).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran contends that his service-connected multiple 
sclerosis is more disabling than currently evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran was scheduled for several VA examinations in 
2003, 2005, 2006, and in 2007.  He was advised of the adverse 
consequences of failing to appear for a VA examination 
without good cause by correspondence from the RO dated in 
April 2003, September 2005, and November 2006.  He also was 
advised of the adverse consequences of failing to appear for 
a VA examination without good cause by the June 2006 and June 
2007 SSOC's.  In August 2005, the Board remanded this claim 
for the scheduling of another VA examination when it was 
discovered that his most recent VA examination had been 
scheduled in April 2003 when the veteran was incarcerated.  
The veteran again failed to report for VA examination in 
September 2005 and January 2006.  The veteran's 
representative asserted in September 2006 that the veteran 
had been homeless and that, if VA rescheduled the veteran for 
another VA examination, he would appear for that examination.  
Accordingly, in November 2006, the Board again remanded the 
veteran's claim for the scheduling of another VA examination.  
In January 2007, the veteran's current representative 
submitted a new VA Form 21-22a, which contained a new mailing 
address for the veteran.  The veteran failed to report for VA 
examination yet again in May and June 2007, despite being 
notified by the RO of the examination date and the 
consequences for failing to report for such examination at 
two different mailing addresses which he had provided VA 
(including the mailing address provided by his representative 
on the January 2007 VA Form 21-22a). 

To date, neither the veteran nor his current representative 
has responded to any of the recent correspondence sent to 
them concerning the veteran's failure to report for multiple 
VA examinations scheduled in connection with his claim for a 
disability evaluation greater than 30 percent for multiple 
sclerosis.  In the June 2006 and June 2007 SSOCs, the AMC 
told the veteran that they had been notified of his failure 
to report and provided him information regarding the 
consequences of his failure to attend a scheduled VA 
examination.  The June 2007 SSOC also was sent to the 
veteran's current representative.  Neither the veteran nor 
his representative replied.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, neither the veteran nor his 
service representative has explained why he failed to report 
without good cause for multiple VA examinations.

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim for a disability evaluation 
greater than 30 percent for multiple sclerosis.  Current 
examination findings are necessary to assess his disability.  
In this regard, the Board notes that a review of the 
veteran's most recent VA clinical records, dated in November 
2006, show that the veteran has not cooperated with his VA 
outpatient treatment providers and may be malingering in his 
more recent complaints about worsening multiple sclerosis.  
As noted above, VA's duty to assist the veteran is not a 
one-way street.  The veteran also has an obligation to assist 
in the adjudication of his claim.  The veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 
3.326, 3.327 (2007).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for multiple VA examinations 
scheduled in connection with his claim for a disability 
evaluation greater than 30 percent for multiple sclerosis.  
Consistent with 38 C.F.R. § 3.655(b), the claim must be 
denied.  Because the law is dispositive in this case, the 
claim must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also VAOPGCPREC 5-04.


ORDER

Entitlement to a disability evaluation greater than 
30 percent for multiple sclerosis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


